DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Fei Shen (Reg. No. 68,520) on Oct. 15, 2021.
3.	The application has been amended as follows:
	Amend claims 1, 2, 4, 5, 10-15, 19 and 20, including insertion and [deletion], as follows:

1.  (Currently amended)  A method for forming a memory structure, the method comprising:
	providing a semiconductor substrate, wherein discrete active areas are arranged in rows and columns on the semiconductor substrate, and a first groove exists between two of the discrete active areas that are adjacent, the first groove being filled with an insulating layer;

	etching to remove part of the insulating layer on both sides of a bottom of each of the second grooves, and forming a third groove in the insulating layer to expose at least part of a surface of sidewalls on both sides of each of the discrete active areas at the bottom of each of the second grooves, wherein the third groove is in connection with each of the second grooves and the third groove is not connected in the row direction with another third groove; and
forming a gate structure in the second groove and the third groove.

2. (Currently Amended) The method according to claim 1, wherein an anti-etching dielectric layer is formed on top surface of each of the discrete active areas between the two second grooves and in the insulating layer; and[,] wherein the anti-etching dielectric layer is made of a material different from that of the insulating layer.

4. (Currently Amended)  The method according to claim 2, wherein forming the anti-etching dielectric layer comprises:
forming a mask layer on the insulating layer and the discrete active areas, wherein the mask layer comprises a number of openings along the row direction, wherein each opening exposing at least part of the surface of the insulating layer on both sides of each of the active areas; and
each of the discrete active areas; and forming an anti-etching dielectric layer filling the fourth groove.

5.  (Currently Amended) The method according to claim 1, wherein a protective sidewall is formed on the sidewall of each of the second grooves before the part of the insulating layer on both sides of the bottom of each of the second grooves is etch removed and before the third groove is formed in the insulating layer exposing part of the sidewall of each of the discrete active areas at the bottom of the second groove.

10. (Currently Amended) The method according to claim 1, wherein the third groove only exposes part of the surface of the sidewalls on both sides of each of the discrete active areas at the bottom of each of the second grooves.

11. (Currently Amended) The method according to claim 7, wherein the third groove further exposes part of the sidewall surface of the second trench or the third trench, or part of the surface of one sidewall of each of the discrete active areas away from each of the second grooves.

12. (Currently Amended) A memory structure, comprising:
a semiconductor substrate, wherein discrete active areas are arranged in rows and columns on the semiconductor substrate, and a first groove exists between two of the 
	two second grooves along a row direction in each of the active areas, wherein the two second grooves divide each of the discrete active areas into a drain located in middle of each of the discrete active areas and two sources located on both sides of the drain;
	a third groove formed in part of the insulating layer and on both sides of a bottom of each of the second grooves, wherein the third groove exposes at least part of a surface of sidewalls on both sides of each of the discrete active areas at the bottom of each of the second grooves, and is in connection with each of the second grooves, wherein the third groove[s] is not connected in the row direction with another third groove adjacent to the third groove; and
	a gate structure in the second groove and the third groove.

13. (Currently Amended) The memory structure of claim 12, wherein an anti-etching dielectric layer is formed on top surface of each of the discrete active areas between the two second grooves and in the insulating layer, wherein the anti-etching dielectric layer is made of a material different from that of the insulating layer.

14. (Currently Amended) The memory structure according to claim [12] 13, wherein a depth of [an] the anti- etching dielectric layer is greater than a total depth of the third groove and the second groove; and a width of the anti-etching dielectric layer in the column direction is greater than the width of the third groove in the column direction.
each of the second grooves.

19. (Currently Amended) The memory structure of claim 12, wherein the third groove only exposes part of the surface of the sidewalls on both sides of each of the discrete active areas at the bottom of each of the second grooves.

20. (Currently Amended) The memory structure of claim 16, wherein the third groove further exposes part of the sidewall surface of the second trench or a third trench, or part of the surface of one sidewall of each of the discrete active areas away from each of the second grooves. 

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re clam 1, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 7,939,403.  The improvement comprises: etching the discrete active areas and forming two second grooves along a row direction in each of the discrete active areas, wherein the two second grooves divide each of the discrete active areas into a drain located in middle of each of the discrete active areas and two sources located on both sides of the drain; etching to remove part of the insulating layer on both sides of a bottom of the second groove, and forming a third groove in the insulating layer to expose at least part of a surface of sidewalls on both sides of the active area at the bottom of the second groove, wherein the third groove is in connection with the second groove and the third groove is not connected in the row direction with another third groove; and forming a gate structure in the second groove and the third groove.

	In re claim 12, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 7,939,403. The improvement comprises: two second grooves along a row direction in each of the active areas, wherein the two second grooves divide each of the discrete active areas into a drain located in middle of each of the discrete active areas and two sources located on both sides of the drain; a third groove formed in part of the insulating layer and on both sides of a bottom of the second groove, wherein the third groove exposes at least part of a surface of sidewalls on both sides of the active area at the bottom of the second groove, and is in connection with the second groove, wherein the third grooves is not connected in the row direction with another third groove adjacent to the third groove; and a gate structure in the second groove and the third groove.

Response to Arguments
6.	Applicant’s arguments, submitted on 8/24/21, have been fully considered and are persuasive.  All objections, as set forth in the previous office action, have been withdrawn. 

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 15, 2021



/HSIEN MING LEE/